 

MIB
BM

 

 

 

10

11

12

13

14

13

16

17

18

19

20

21

22

23

24

25

26

27

28

MORAN BRANDON
BENDAVIO MORAN

ATTORNEYS AT LAW

630 Sou1H 41H STREEI

LAs Vecas, Nevapa 89101

PHONE :(702) 384-8424
Fax: (702) 384-6568

 

 

Hase 2:19-cv-00244-JCM-VCF Document 1-1 Filed 02/08/19 Page 1 of 2

EXHIBIT “1”

EXHIBIT “1”

 

 
 

CF Docum
S1-550

146

Case 2:19-cv-00244-JCM-
Secretary of State

| Statement of Information

7} (California Stock, Agricultural
Cooperative and Foreign Corporations)

  
 
 
  

  

e
cy
1”

 

 

 

IMPORTANT — Read instructions before completing this form.
Fees (Filing plus Disclosure) — $25.00;

Gopy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

 

 

 

4. Corporation Name (Enter the exact name af the corporation as itis recorded with the Califormia
Secretary of State. Note: If you registared in California using an assumed nama, s6e Instructions.)

ent 1-1 Filed ondeid! BO £U.

FILED
Secretary of State
State of Califomia

OCT 22 2018

This Space For Office Use Only

 

PNS Sipres, inc

2. 7-Digit Secretary of State File Number

(6636909

 

3. Business Addresses

 

 

 

 

 

 

8 Street Address of Principal Executive Office - Do nolilst a P.O, Box City (ne abbrevialions} State Zip Cada
4900 E Dubiin Gmnville Rd Columbus OH | 43081

b. Mailing Addrass of Corperation, If different than Ram 3a Clty (ne abbreviations} State Zip Code

“Tex Dent 4400 E Dublin Granville Ral Columbus OH | 4368!

¢, Strant Address of Principal Catlfornls Office, if any and if different than Item 3a - Do net lista P.O, Box City (no abbreviations) State Zip Code a

A110 Guleuro Oaks Dr * 150M Secyenin to ca | 95833

The Corporation Is required to list al! ihree of the officers sat forth

below, An additional title for tha Chief Executiva Officer and Chiaf

 

 

 

 

 

 

 

 

 

 

4. Officers Financlal Officer may be added; howaver, the preprinted tities on this form must not be altered.
a. Chief Executive Officar! Pres, — FirstName Middle Name Last Name Sultix
rc, Thern
Addass City {ae abbraviatlons) Stato Zip Code
HQ00 E Dublin Granville Rd Columbus ON | 430g
b. Sacrotary First Name Middie Name Last Name . Suffix
Ronee Robins
Address City (no abbrevialions} State Zip Code /
“uab0 E Dublin Granville Rd Columbus OH 308
c. Chlof Financial Officer! First Name Middla Name Last Name Suffix
himethy Johnsen
Addrass : City {no abbravialions) State Zip Code
4990 E Dublin Granville Rd lumbus OM | __ 43081

 

 

 

5. Director(s}

California Siock and Agricultural Cooperative Corporations ONLY:
Corparation has additional directors, enler the name(s) and addresses on Form S1-550A (see instructions).

item Sa: At laasi one name and address musi be listed, If tha

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a, Firat Marte Middlas Namo Last Name Suffix
ruce Thorn
Address City (no abbreviations) State Zip Code
W400 _E Dublin Granville Rd Colurnbvs OH | 430¢/

b. Number of Vacancies on the Soard of Directors, If any L 6 |
6. Sorvice of Pracess (Must provide cither Individual OR Corporation.)

INDIVIDUAL - Complole items 6a and &b only. Must include agent's full name and California street address.
a, Galifornia Agent's First Name {if ageal is nota corparatian) Middle Name Last Namo Suffix
b. Sireet Address (if agent is not a comoration) - Do nat enter a P.O. Box City {no abbrevialions) Slate Zip Code

CA

CORPORATION -— Camplete Item Ge only. Only include the name of the registered agent Corporation.

t. California Registered Corporate Agent's Name (if agent is a corporation) ~ Da nol complete lem Ga or 6b cl 4S 72/94

a)

 

Cofgomsion Service, Company Whid willcle business (in California o> CSC-iauuers Incorporat hg Sesulee.

7. Typa of Business

 

Desesibe the type of business or services of the Corparalion

 

 

Aetoit Varieh, Store,

8, The Information contained herein, including in any attachments, is true and correct.

 

Sr-Store
lalig Lavra Sttutn Lunse Coordinator Pkt te Ate
Date . Type or Print Name of Person Completing the Foe Tite Signalvre

81-850 (REV 01/2017)

2017 Califamia Secretary af State
www.sos.ca.gov/dusiness/be
